DETAILED ACTION
1.	 Claims 1-16, 54-59, and 62 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1 and 54 as a whole, closest art of record failed to teach or suggest among other thing:
“… storing the attributes of the particle; thereby generating attributes for each of the plurality of particles; and reconstructing the 3D distribution of the source of particles using at least a portion of the attributes for each of the plurality of particles received from the single side of the tissue sample, wherein the detector provides a spatial  
resolution of 750 nm to 1[Symbol font/0x6D]m…” 
4.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 3 as a whole, closest art of record failed to teach or suggest among other thing:
“storing the attributes of the particle: thereby generating attributes for each of the plurality of particles: and reconstructing the 3D distribution of the source of particles using at least a portion of the attributes for each of the plurality of particles received from the single side of the tissue sample, wherein the at least a portion of the particle attributes are determined using a maximum-likelihood estimate algorithm.”
5.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 5 as a whole, closest art of record failed to teach or suggest among other thing: storing the attributes of the particle: thereby generating attributes for each of the plurality of particles: and reconstructing the 3D distribution of the source of particles 
using at least a portion of the attributes for each of the plurality of particles received from the single side of the tissue sample wherein the step of reconstructing the 3D distribution is performed using a list-mode maximum-likelihood expectation-maximization algorithm”
6.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.
7.	Below are references that teaches some limitations of the claims 1, 3, 5 and 54 but lacks the teaching of the limitations mentioned above: 
8.	Below are references that teaches some limitations of the claims 1 and 19, but lacks the teaching of the limitations mentioned above.
a.	“Particle emission tomography”, Patent No.: US 10444136, to Barrett et al.., disclosed
 	A method for reconstructing a 3D distribution of a source of particles, the method comprising the steps of: providing the source of particles from within a tissue sample, wherein the particles comprise beta particles, alpha particles, positrons, or conversion electrons; 
repeating, for each of a plurality of the particles from the source, the steps of: detecting the particle with a particle-processing detector; determining attributes of the particle; wherein the attributes comprise a two dimensional position corresponding to an interaction point within a plane where the particle interacts with the particle-processing detector, and at least one of the following: (i) an energy that is deposited in the particle-processing detector by the particle; and
 (ii) a direction of travel of the particle at the interaction point where the particle interacts with the particle-processing detector; and  storing the attributes of the particle; thereby generating attributes for each of the plurality of particles from the source; and reconstructing the 3D distribution of the source of particles using at least a portion of the attributes for each of the plurality of particles (see claim 1) 
 b.	“METHOD OF OPTICALLY IMAGING BIOLOGICAL TISSUES BY USING FLUORESCENCE, IN PARTICULAR FOR DEFINING REGIONS OF INTEREST IN TISSUES TO BE ANALYZED BY TOMOGRAPHY”, US 20070249943 A1, to TEXIER-NOGUES disclosed:
 	An optical imaging method according to an optical imaging device including a source of said incident radiations and a detector both of which are situated on the same side of said at least one tissue to be imaged (see claim 5). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699